DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 16 November 2022.  Claims 1-9, 11-17, and 20-22 are pending in the application.  Claims 1-6, 8-9. 12, and 17 have been amended.  Claims 20-22 are new.  Claims 10 and 18-19 are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-143306 was received on 30 September 2021 as required by 37 CFR 1.55.

Drawings
The drawings filed on 25 August 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kakigahara et al. (JPWO2020040205A1, using US PGPub 2021/0170767 for translation purposes), in view of Teshima (US PGPub 2010/0110470 A1).
With regard to Claim 20, Kakigahara discloses a recording device (Fig. 7; printing apparatus 10; ¶0019) comprising: 
a storage unit configured to store a medium (¶0027; sheet storing space 15; Fig. 7); 
a recording unit configured to dispense a liquid droplet onto the medium transported from the storage unit to perform recording (head 24; Fig. 7; ¶0030); 
a discharge unit configured to discharge the medium on which recording was performed (Fig. 7; ¶0026; discharge port 13); and 
an imaging unit (CIS 27; ¶0044) disposed on a transport path running from the storage unit (Fig. 7), past the recording unit (Fig. 7; head 24), to the discharge unit (Fig. 7, discharge port 13), the imaging unit (CIS 27) being configured to capture an image of the medium on which recording was performed (¶0044, reading sensor provided so as to detect a defect in an image formed on the sheet by the printing head 24); 
wherein a restricting wall narrowing a space above the medium on the transport path is provided between the recording unit and the imaging unit (Fig. 7; both the circuit board 17A and front surface wall 14A act as restricting wall; ¶0019, 0021; ¶0072).
Kakigahara does not explicitly disclose wherein the transport path has a curved path provided between the storage unit and the recording unit, the curved path being configured to invert and transport the medium to the recording unit, and the transport path includes an inversion path configured to invert and transport a cut-sheet medium and to merge upstream of the curved path.
The secondary reference of Teshima discloses wherein the transport path has a curved path (Fig. 1; return path 70; ¶0024) provided between the storage unit (Fig. 1; supply stack 24) and the recording unit (heads 2), the curved path being configured to invert and transport the medium to the recording unit (Fig. 1; ¶0024), and the imaging unit (image sensor 52) is disposed between the curved path (Fig. 1; ¶0030; curved path 71-74) and the recording unit (2); and the transport path includes an inversion path (Fig. 1; see arrows) configured to invert and transport a cut-sheet medium (sheets 24) and to merge upstream of the curved path (Fig. 1; merge at 26 upstream of curved path as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved path of Teshima, with the recording device of Kakigahara, in order to perform two-sided printing, as taught by Teshima (¶0003).
 
With regard to Claim 4, Kakigahara does not explicitly disclose wherein the transport path between the curved path and the recording unit is inclined downward from an upper end of the curved path toward a dispensing surface of the recording unit where the liquid droplet is dispensed, and at least a portion of the imaging unit is disposed between the upper end of the curved path and the dispensing surface of the recording unit in a height direction.
The secondary reference of Teshima discloses wherein the transport path (31) between the curved path (71-74) and the recording unit (2) is inclined downward from an upper end of the curved path (branch point of 31) toward a dispensing surface of the recording unit where the liquid droplet is dispensed (Fig. 1; heads 2), and at least a portion of the imaging unit (52) is disposed between the upper end of the curved path  (branch point of 31) and the dispensing surface of the recording unit in a height direction (heads 2; Fig. 1).

With regard to Claim 5, Kakigahara does not explicitly disclose wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path.
The secondary reference of Teshima discloses wherein a transport roller is disposed transporting the medium along an outer circumferential surface of the curved path (Fig. 1; rollers 75-79).

With regard to Claim 6, Kakigahara further discloses wherein the imaging unit (Fig. 7; CIS 27) is disposed between the recording unit (24) and the discharge unit (discharge port 13, left side of CIS 27 as shown).

With regard to Claim 17, Kakigahara further discloses wherein a width dimension, intersecting a transport direction of the medium, of the restricting wall is longer than a width direction, intersecting the transport direction of the medium of the imaging unit (¶0072; Fig. 7; restricting wall 14A wider than width of imaging unit 27, as imaging unit 27 within the wall of the housing).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakigahara, in view of Teshima, and further in view of Kanazawa et al. (US PGPub 2013/0101329 A1), hereinafter Kanazawa.
With regard to Claim 7, Kakigahara further discloses wherein a cutting unit (cutter 28; Fig. 7; ¶0045) configured to cut the medium is provided between the recording unit and the discharge unit (Fig. 7), the imaging unit (CIS 27) is disposed between the recording unit (24) and the cutting unit (28), the restricting wall (14A and 17A) is disposed between the recording unit (24) and the imaging unit (CIS 27), however Kakigahara-Teshima does not explicitly disclose another restricting wall narrowing a space above the medium on the transport path is disposed between the imaging unit and the cutting unit.
The secondary reference of Kanazawa discloses a restricting wall (Fig. 9; paper guide 410) narrowing a space above the medium on the transport path is disposed between the imaging unit and the cutting unit (Fig. 9; ¶0064; ¶0062, paper guide 410 is upstream of cutter 402 and inspection unit 5 is upstream of cutting unit 6, see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the restricting wall of Kanazawa, with the combination of Kakigahara-Teshima, in order to guide the paper to be cut so as not to interfere with an operation area of the cutter, as disclosed by Kanazawa (¶0064).

Allowable Subject Matter
Claim 1 is allowed.
Claims 21-22 are allowable because they depend from Claim 1.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 2 is that applicant’s claimed invention includes a recording device wherein the imaging unit is disposed between the curved path and the recording unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is allowed.
Claims 9, and 11-16 are allowable because they depend from Claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853